Order entered December 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00902-CV

                           WEINSTEIN & RILEY, P.S., Appellant

                                               V.

                        LARRY BLANKENSHIP, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-05153A

                                           ORDER
       We GRANT appellant’s December 23, 2014 unopposed motion for an extension of time

to file a reply brief. Appellant shall file a reply brief by JANUARY 9, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE